Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 2-3B and 4B in the reply filed on 3/21/2022 is acknowledged.  Claims 8 and 10 are withdrawn and Claims 9 and 11 are further withdrawn as depending from withdrawn claims.  Claims 1-7 and 12-17 are pending.
Drawings
 Figure 1 is objected to under 37 CFR 1.84(b) for using black and white photographs.  Photographs are only normally permitted when they are the only practicable medium for illustrating the claimed invention.  Here, photographs are not the only practicable medium but rather line drawings would be more appropriate.  These figures will not reproduce clearly and Applicant should replace these figures with line drawings.1  No new matter should be entered.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2017/0136607 to Lee et al. (Lee).

    PNG
    media_image1.png
    898
    497
    media_image1.png
    Greyscale


Regarding Claim 1:  Lee discloses an engine mount comprising: a mount base (See Annotated Fig. A) configured to physically engage at least a portion of an engine positioned adjacent thereto so as to secure the engine in a mounted position relative to the engine mount, the mount base comprising: a base component (See Annotated Fig. A); one or more engine positioning element (See Annotated Fig. A) protruding from the base component and configured to restrict a range of motion of the engine in at least one direction, wherein the range of motion of the engine in the at least one direction is defined in part by a displacement of the engine measured relative to the mount base in the at least one direction; and at least one base orifice (See Annotated Fig. A) extending through a thickness of the base component, the at least one base orifice being configured to receive a protruding portion of the engine within an internal volume of the at least one base orifice; and an attachment hub (See Annotated Fig. A) comprising one or more attachment features (See Annotated Fig. A) configured to receive at least a portion of an external engine tool and engage the external engine tool such that at least a portion of the external engine tool is arranged at least substantially adjacent the mount base.
It is noted that the “external engine tool” is not positively claimed and therefore not a required element of the claimed invention.
Regarding Claim 2:  Lee discloses an engine mount of claim 1, wherein the at least one base orifice (See Annotated Fig. A) comprises a plurality of orifices (See Annotated Fig. A) extending through an entirety of the thickness of the base component.
Regarding Claim 3:  Lee discloses an engine mount of claim 2, wherein each of the plurality of base orifices (See Annotated Fig. A) is defined at least in part by an orifice size and an orifice shape, wherein each of the plurality of base orifices is configured based at least in part on the configuration of the respective protruding portion received thereby.  The orifices of Lee are defined by both an orifice shape and an orifice size.  
Regarding Claim 4:  Lee discloses an engine mount of claim 2, wherein at least two of the plurality of base orifices (See Annotated Fig. A) are arranged a distance apart such that a portion of the base component extends therebetween, wherein the portion of the base component between the at least two of the plurality of base orifices defines a support beam (See Annotated Fig. A), the support beam being configured to physically engage a portion of the engine so as to support the engine disposed in mounted position.
Regarding Claim 5:  Lee discloses an engine mount of claim 1, wherein the attachment hub further comprises an attachment plate (See Annotated Fig. A); wherein the one or more attachment features (See Annotated Fig. A) of the attachment hub comprise one or more attachment hub aperture (See Annotated Fig. A) extending through a thickness of the attachment plate and being configured to receive at least a portion of the external engine tool within an internal volume of the one or more attachment hub aperture.
Regarding Claim 6:  Lee discloses an engine mount of claim 5, wherein the one or more attachment hub aperture comprises a wide-mouth aperture (See Annotated Fig. A)--.  The remaining part of the claim provides further detail to the unclaimed engine tool, which is not a required element of the claimed invention.   
Regarding Claim 7:  Lee discloses an engine mount of claim 5, wherein the one or more attachment hub aperture comprises a narrow-mouth aperture (See Annotated Fig. A)--.  The remaining part of the claim provides further detail to the unclaimed engine tool, which is not a required element of the claimed invention.   
Regarding Claim 12:  Lee discloses an engine mount of claim 1, wherein the one or more engine positioning element comprises a lateral positioning element (See Annotated Fig. A) configured to restrict a lateral range of motion of the engine in a lateral direction.
Regarding Claim 13:  Lee discloses an engine mount of claim 12, wherein the one or more engine positioning element further comprises a second lateral positioning element (See Annotated Fig. A) configured to further restrict the lateral range of motion of the engine, the second lateral positioning element being configured to restrict the lateral range of motion of the engine in a second lateral direction, wherein the second lateral direction is in a substantially opposite direction from the lateral direction.
Regarding Claim 14:  Lee discloses an engine mount of claim 13, wherein the lateral positioning element (See Annotated Fig. A) and the second lateral positioning element (See Annotated Fig. A) are separated by a lateral distance extending therebetween, and wherein the lateral positioning element and the second lateral positioning element are collectively configured to fully restrict the lateral range of motion of the engine such that the lateral range of motion is defined in part by the lateral distance between the lateral positioning element and the second lateral positioning element.
Regarding Claim 15:  Lee discloses an engine mount of claim 1, wherein the one or more engine positioning element comprises a longitudinal positioning element (See Annotated Fig. A) configured to restrict a longitudinal range of motion of the engine in a longitudinal direction.
Regarding Claim 16:  Lee discloses an engine mount of claim 15, wherein the one or more engine positioning element (See Annotated Fig. A) further comprises a lateral positioning element (See Annotated Fig. A) configured to restrict a lateral range of motion of the engine in a lateral direction, wherein the lateral direction is at least substantially perpendicular to the longitudinal direction.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 6866246.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.84(b).